ON Second Petition eor Rehearing.
We respond to the second petition to rehear in order to further clarify the Court’s opinion upon the question of compensation payments, that is, whether or not the payments for total temporary disability and those for total permanent disability run concurrently or consecutively.
The issue is clear in the mind of the Court that the injured employee is entitled to recover compensation benefits “for the period of time while he was temporarily totally disabled, and also for 200 weeks in addition thereto for the specific injury for the loss of his arm.” ■
The foregoing is a quotation from the brief of the counsel for the appellee. The counsel contends, however, “that it (the employer) should not make double payments during the period of time he was temporarily totally disabled. ” We think it is wholly immaterial when the employer starts payments for total permanent disability, i.e., whether made at the time of the injury or at some time thereafter. The record shows without dispute that the employer paid the petitioner 60% of his average weekly wage “until he returned to work”, as required by the statute. Had the employer started payment of compensation benefits for the loss of petitioner’s arm before the latter returned to work, there would have been double payments, or concurrent payments, for that period of time. But the employer would have been entitled to credit for each of the payments so made, In other words *514the employer would have thus discharged his liability for compensation during a portion of the time he was “totally partially disabled”, and for some portion of the 200 weeks he was liable for ‘‘total permanent disability”. Whether the payments thus made are to be denominated as “consecutive” or “concurrent” is, in our opinion, wholly immaterial. It is expressly provided by the amendatory Act of 1951, as pointed out in the original opinion, that payments for total temporary disability shall not be deducted from compensation payable for the loss of a particular member.